DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 11/2/2021. 

Claim Objections
Claim 1 objected to because of the following informalities: claim 1 recites “said user activating said IOT button to communicate with said internet-connected device in one of said three modes to indicate said decision of priority and said IOT button communicating said priority mode chosen at said button”; however there should be semi-colon at the end of this limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claims 1-6, 13-18, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “A method of scheduling service for HVAC equipment over the internet comprising:…said user deciding a priority for scheduling said service” in line 6; however, the disclosure is silent regards the step of  “said user deciding a priority for scheduling said service”. Therefore this claim fails to comply with the written description requirement.
Claim 19 is rejected the same because it recites similar claim language as claim 1.
Claims 2-6 and 20 are rejected the same because they depend upon claim 1or 19.

Claim 13 recites “A method of scheduling service for HVAC equipment over the internet comprising:… said customer deciding a priority for scheduling said service” in line 6; however, the disclosure is silent regards the step of  “said customer deciding a priority for scheduling said service”. Therefore this claim fails to comply with the written description requirement.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “said user deciding a priority for scheduling said service” in line 6. It is unclear what device performs the corresponding step of “said user deciding a priority for scheduling said service” in line 6. The disclosure is silent regards the step of “said user deciding a priority for scheduling said service”. Therefore this claim is deemed indefinite.
Claim 19 is rejected the same because they recite similar claim language as claim 1.
Claims 2-6 and 20 are rejected the same because they depend upon claim 1, 13, or 19.

short press”, “rapid double press”, and “semi-long holding press”; however these terms are considered relative terminology. Therefore this claim is deemed indefinite. Claims 14 and 20 are rejected the same because they recite similar claim language as claim 2.

Claim 13 recites “said customer deciding a priority for scheduling said service” in line 6. It is unclear what device performs the corresponding step of “said customer deciding a priority for scheduling said service” in line 6. The disclosure is silent regards the step of “said customer deciding a priority for scheduling said service”. Therefore this claim is deemed indefinite. Claims 14-18 are rejected the same because they depend upon claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 20200065180 A1) in view of Cox et al. (US 20150302414 A1), Britt et al. (US 20160150021 A1), Ruppelt et al. (US 7664667 B1), Watrous (US 20090216552 A1) and Michaud et al. (US 20150145649 A1).

[0014] The invention of the present disclosure is that of a system and method of providing more efficient, customized technical support services to its users, providing users with the assurance that any number of devices, appliances and the like connected on an information or telecommunications network (referred to herein as a "network" or "IoT") will be maintained and serviced in accordance with preset, user-defined policies tangibly stored within a programmable database accessible to users via a user interface, which 11may comprise a single push-button that activates a service request process or a provisioned application that allows for additional control over service activation.), said method comprising: 
providing an IOT button with a unique ID (fig.  1 support device 107; [0014] and [0019] teaches a support device 107 comprising an button (i.e. “IOT button”)). [0018] the system enables its authorized users to initiate service requests for device on the IoT with the push of a button, or by providing additional details as discussed below. [0008] and [0015] In one embodiment of the present invention, at least one database contains information on an inventory of an IoT, including, for example, a unique identifier for each thing on the network), said IOT button capable of communicating with an internet-connected device (fig.1 illustrates the support device 107 communicating thru the internet 106.); 
said user deciding a priority for said service call; said IOT button having a first mode being a high-priority mode, a second mode being a low-priority mode, and a third mode being a contact-me mode and each of said modes having a corresponding method of activating said IOT button, wherein each said corresponding method of activating said IOT button is unique; said user activating said IOT button to communicate with said internet-connected device in one of said three modes to indicate said decision of priority ([0014] a single push-button that activates a service request process or a provisioned application that allows for additional control over service activation. [0018] Overall, the system enables its authorized users to initiate service requests for device on the IoT with the push of a button, or by providing additional details as discussed below. [0019] when executed by a processor cause the processor to receive "event information" from a support device 107 in response to user activation of the support device 107, e.g., by pressing a button. In one embodiment, the event information comprises the location of at least one device on the IoT to be repaired, updated or serviced, including its identity, location and the nature (i.e. “mode”) of the service needed. [0020] The dispatch service module 104 comprises a software application residing on a non-transitory computer-readable medium, tangibly storing computer program instructions, which when executed by a processor cause the processor to initiate an alert that is transmitted through the application program interface 105 over the Internet 106 such that the alert reaches the appropriate support provider (e.g. “third mode being a contact-me mode”), a help desk technician capable of servicing one or more devices on the IoT remotely (i.e. “a second mode being a low- priority mode”), a field service provider as may be required to visit the site of the affected device and perform service on the physical device (i.e. “a first mode being a high-priority mode”), or the device itself in cases, for example, where the device is a computer in need of application patching and the necessary testing is provisioned on a network environment in communication with the device.); 
said IOT button communicating said unique ID and said mode to a parent application through said internet-connected device ([0017] Referring to FIG. 1, a representative system architecture 100 according to one embodiment is shown. In this embodiment, a database 102 or equivalent data repository residing on at least one server 101 or equivalent storage medium is in communication with at least one software module (i.e. “parent application” ), also tangibly stored on the at least one server 101 or equivalent. In this embodiment, the at least one software module comprises a policy service module 103 and dispatch service module 104, each being in communication with a network such as the Internet 106 through an application program interface 105. A connected support device 107 may initiate a service request over the Internet 106 or like network and application program interface 105, triggering the policy service module 103 to cause a processor (not shown) to access the database 102 to determine the device to be repaired and any rules associated with servicing the device. [0015] The at least one database contains information regarding the IoT, the devices on the network, the services desired, the specific manner in which the services are to be provided and network credentials necessary to access the IoT to locate and identify devices on the network to be serviced, such as by a unique Internet protocol (IP) address.); 
said parent application locating information about said user's equipment using said unique ID ( [0017] Referring to FIG. 1, a representative system architecture 100 according to one embodiment is shown. In this embodiment, a database 102 or equivalent data repository residing on at least one server 101 or equivalent storage medium is in communication with at least one software module (i.e. “parent application” ), also tangibly stored on the at least one server 101 or equivalent. In this embodiment, the at least one software module comprises a policy service module 103 and dispatch service module 104, each being in communication with a network such as the Internet 106 through an application program interface 105. A connected support device 107 may initiate a service request over the Internet 106 or like network and application program interface 105, triggering the policy service module 103 to cause a processor (not shown) to access the database 102 to determine the device to be repaired and any rules associated with servicing the device. [0019] Continuing with the embodiment of FIG. 1, the policy service module 103 comprises a software application residing on a non-transitory computer-readable medium, tangibly storing computer program instructions, which when executed by a processor cause the processor to receive "event information" from a support device 107 in response to user activation of the support device 107, e.g., by pressing a button. In one embodiment, the event information comprises the location of at least one device on the IoT to be repaired, updated or serviced, including its identity, location and the nature of the service needed. [0020] the dispatch service module 104 comprises a software application residing on a non-transitory computer-readable medium, tangibly storing computer program instructions, which when executed by a processor cause the processor to initiate an alert that is transmitted through the application program interface 105 over the Internet 106 such that the alert reaches the appropriate support provider, such as a help desk technician capable of servicing one or more devices on the IoT remotely, a field service provider as may be required to visit the site of the affected device and perform service on the physical device, or the device itself in cases, for example, where the device is a computer in need of application patching and the necessary testing is provisioned on a network environment in communication with the device); 
	However Cooper does not expressly disclose the equipment is specifically HVAC equipment.
	Cox, from a similar field endeavors, abstract teaches a system and method include a monitoring system that monitors operating parameters of an HVAC system at a customer location and that generates an alert or service request based on the operating parameters. [0048] teaches a home monitoring system  is equally applicable to various types of equipment, such as electrical systems, lighting systems, plumbing systems, appliances, electronic equipment, and the like, and is not limited to only HVAC systems.   

However Cooper in view of Cox does not expressly disclose pairing said IOT button to said internet-connected device. Although fig.1 illustrates the support device 107 communicating thru the internet 106.
	Britt, from a similar field of endeavor, teaches pairing said IOT button to said internet-connected device ([0017] and [0036] IoT devices 101-105 (e.g. “IOT button”) may initially be paired to the IoT hub 110 (e.g. “internet-connected device”)).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to pair said IOT button to said internet-connected device as taught by Britt in the system taught by Cooper in view of Cox in order enable each of the local communication channels (as suggested in fig. 1 and [0017] of Britt).
However the combination of Cooper, Cox and Britt does not expressly disclose placing a temporary marker in a scheduling calendar if said first mode or said second mode is activated, said temporary marker including a proposed time for said service call, contacting said user of said temporary marker through a push notification; and said parent application selecting a technician and a placing a temporary date placeholder in said technician's calendar. Although [0020] of Cooper teaches the dispatch service module 104 comprises a software application residing on a non-transitory computer-readable medium, tangibly storing computer program instructions, which when executed by a processor cause the processor to initiate an alert that is transmitted through the application program interface 105 over the Internet 106 such that the alert reaches the appropriate support provider, such as a help desk technician capable of servicing one or more devices on the IoT remotely, a field service provider as may be required to visit the site of the affected device and perform service on the physical device, or the device itself in cases, for example, where the device is a computer in need of application patching and the necessary testing is provisioned on a network environment in communication with the device. 
Ruppelt, from a similar field of endeavor, teaches placing a temporary marker in a scheduling calendar if said first mode or said second mode is activated, said temporary marker including a proposed time for said service call, contacting said user of said temporary marker through a push notification (figs. 3-5; abstract: The system is desirably accessible over the Internet by a customer using a Web browser wherein an interactive screen prompts the user and suggests product information and a nature of the problem. The system desirably obtains and provides to the user a schedule of available appointments for a manufacturer's factory service based on the product and customer information and location of the product. Where factory service is not available in the locality of the user, the system obtains and provides one or more local manufacturer authorized service providers. After selection of a service provider by the user, available appointments are provided. The user selects and confirms one of the appointments. Col 5 ln 29-60: The user selects, e.g., clicks on, using a mouse or other pointing device, one of the available blocks or time slots. Thereafter, the scheduling process is continued by selecting or clicking on a button 530 to send the selection from computing unit 140 (FIG. 1) to computing unit 120 (FIG. 1) (step 275, "Receive Selected Appointment"). One example of a confirmation screen 600, as shown in FIG. 6, is then displayed, which notes that a factory service technician will be out to service the appliance on the chosen date during the chosen time. At this point, a service call is not yet scheduled (i.e. “temporary marker”). The user affirmatively confirms the appointment for the service call by selecting or clicking on a confirm service call button 630. This requires the user to take a positive action to confirm the service call for the available time slot and the estimated fees.); and said parent application selecting a technician and a placing a temporary date placeholder in said technician's calendar (see figs. 3-5, abstract, and Col 5 ln 29-60 as taught above). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to place a temporary marker in a scheduling calendar if said first mode or said second mode is activated, said temporary marker including a proposed time for said service call, contacting said user of said temporary marker through a push notification, and said parent application selecting a technician and a placing a temporary date placeholder in said technician's calendar as suggested by Ruppelt in the system taught by Cooper in view of Cox, Britt in order enable a homeowner to schedule a service call for repair of a home appliance (as suggested in col 1 ln 31-37 of Ruppelt).
However the combination of Cooper, Cox, Britt, and Ruppelt does not expressly disclose notifying a customer concierge if said third mode is activated, contacting said user through said push notification requesting further information from said user. Although Ruppelt col 6 ln 8-24 teaches it will be appreciated by those skilled in the art that the special instructions may allow a user to select from a list or plurality of different special instructions and include the ability to obtain a preferred telephone number for contact or paging prior to the scheduled appointment.
Furthermore, Watrous, from the field of home repair, teaches notifying a customer concierge if said third mode is activated, contacting said user through said push notification requesting further information from said user ([0023] As shown in to FIG. 1, the communication network 14 may receive a client request 16, such as an inspection, certification or repair request. The client request 16 generally originates from a homeowner, a realtor, a seller, a lender or an insurer. The communication network 14 routes the client request 16 to the database 12. The database 12 is configured to receive and handle the client request 16. In this regard, the database 12 determines how to appropriately route the client request 16 within the roof maintenance system 10. [0038] Any one of a variety of communication means known in the art may be used to facilitate the communication between and among the database 12, the client request 16 and the contractors associated with the maintenance system 10. As shown in FIG. 1, such communication may be across a plain old telephone service (POTS) 18, through a data network 20, or over a cellular network 22 ). The POTS network 18 is specifically designed to facilitate voice communications over a landline telephone or other VoIP voice or data network. The client may communicate directly with a live-customer service representative over the POTS network 18, may communicate with a voice recognition software program that steps the client through any one of a plurality of menus capable of facilitating the client request 16, or may utilize a menu selection system integrated for use with a touch tone telephone.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to notify a customer concierge if said third mode is activated, contacting said user through said push notification requesting further information from said user as suggested in Watrous in the system taught by the combination of Cooper, Cox, Britt, and Ruppelt in order communicate directly with a live-customer service representative, or communicate with a voice recognition software program that’s capable of facilitating the maintenance request (as suggested in [0038] of Watrous).

Michaud, from the field of selective, teaches a plurality of modes and each of said modes having a corresponding method of activating said button, wherein each said corresponding method of activating said IOT button is unique ([0156]-[0157] teaches a quick press on the button 304 performs a communication check and battery status update (e.g. “first mode”). Holding down the button 304 for an extended period of time or multiple presses of the button 304 during a short period of time is used to trigger an emergency message (e.g. “second mode”). Holding down the button 304 for an extended period of time shall remove this condition (e.g. “third mode”). ). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to have a corresponding method of activating said button for each of said modes, wherein each said corresponding method of activating said IOT button is unique as suggested by Michaud in the system taught by the combination of Cooper, Cox, Britt, Ruppelt and Watrous in order to perform a particular mode of operation (as suggested by Michaud [0157]).

Regarding claim 2,  Cooper, Cox, Britt, Ruppelt, Watrous and Michaud discloses the method of claim 1, wherein said method of activating said IOT button in said high-priority mode is a single short press of said IOT button, said method of activating said IOT button in said low-priority mode is a rapid double pressing of said IOT button, and said method of activating said see Copper [0015]-[0020] and [0023] as recited above. Also see Michaud [0157] as recited above).

Regarding claim 3, Cooper, Cox, Britt, Ruppelt, Watrous and Michaud discloses the method of claim 1, further comprising said temporary marker being a first available time if said first mode is activated, if said second mode is activated said temporary marker being any available time up to 14 days after said second mode is activated (see Ruppelt figs. 3-5 and Col 5 ln 29-60 as recited above).

Regarding claim 4, Cooper, Cox, Britt, Ruppelt, Watrous and Michaud discloses the method of claim 1, wherein said parent application purging said temporary markers not confirmed by said user after a predetermined period of time see Ruppelt figs. 3-5 and Col 5 ln 29-60 as taught above).

Regarding claim 5, Cooper, Cox, Britt, Ruppelt, Watrous and Michaud discloses the method of claim 1, further providing a mobile application, said mobile application for said user to confirm said temporary markers (Cooper [0026] A user interface 301 may be a simple push-button or an application installed on a laptop computer, smartphone or the like, enabling additional control over the service request, such as but allowing the user to identify the device in need of repair and the nature of the repair to be executed. Once a request is initiated and transmitted to a system of the present invention, an optional approval 302 may be authorized and a ticket 303 generated so the service can be dispatched and a process flow 200 executed.).

Ruppelt col 6 ln 8-24 teaches it will be appreciated by those skilled in the art that the special instructions may allow a user to select from a list or plurality of different special instructions and include the ability to obtain a preferred telephone number for contact or paging prior to the scheduled appointment. Also see Watrous [0038] Any one of a variety of communication means known in the art may be used to facilitate the communication between and among the database 12, the client request 16 and the contractors associated with the maintenance system 10. As shown in FIG. 1, such communication may be across a plain old telephone service (POTS) 18, through a data network 20, or over a cellular network 22 ). The POTS network 18 is specifically designed to facilitate voice communications over a landline telephone or other VoIP voice or data network. The client may communicate directly with a live-customer service representative over the POTS network 18, may communicate with a voice recognition software program that steps the client through any one of a plurality of menus capable of facilitating the client request 16, or may utilize a menu selection system integrated for use with a touch tone telephone.).

Regarding claim 18, Cooper, Cox, Britt, Ruppelt and Michaud discloses the method of claim 13, wherein said IOT device has a contact-me mode (Cooper teaches [0020] The dispatch service module 104 comprises a software application residing on a non-transitory computer-readable medium, tangibly storing computer program instructions, which when executed by a processor cause the processor to initiate an alert that is transmitted through the application program interface 105 over the Internet 106 such that the alert reaches the appropriate support provider (e.g. “contact-me mode”). Also Ruppelt col 6 ln 8-24 teaches it will be appreciated by those skilled in the art that the special instructions may allow a user to select from a list or plurality of different special instructions and include the ability to obtain a preferred telephone number for contact or paging prior to the scheduled appointment.).
However the combination of  Cooper, Cox, Britt, and Ruppelt does not expressly disclose said contact- me mode notifying a customer concierge and contacting said user through said push notification requesting further information from said user, said further information requested of said user consisting of said user's desired method of further communication. Although Ruppelt col 6 ln 8-24 teaches it will be appreciated by those skilled in the art that the special instructions may allow a user to select from a list or plurality of different special instructions and include the ability to obtain a preferred telephone number for contact or paging prior to the scheduled appointment.
Furthermore, Watrous, from the field of home repair, teaches notifying a customer concierge if said third mode is activated, contacting said user through said push notification requesting further information from said user ([0023] As shown in to FIG. 1, the communication network 14 may receive a client request 16, such as an inspection, certification or repair request. The client request 16 generally originates from a homeowner, a realtor, a seller, a lender or an insurer. The communication network 14 routes the client request 16 to the database 12. The database 12 is configured to receive and handle the client request 16. In this regard, the database 12 determines how to appropriately route the client request 16 within the roof maintenance system 10. [0038] Any one of a variety of communication means known in the art may be used to facilitate the communication between and among the database 12, the client request 16 and the contractors associated with the maintenance system 10. As shown in FIG. 1, such communication may be across a plain old telephone service (POTS) 18, through a data network 20, or over a cellular network 22 ). The POTS network 18 is specifically designed to facilitate voice communications over a landline telephone or other VoIP voice or data network. The client may communicate directly with a live-customer service representative over the POTS network 18, may communicate with a voice recognition software program that steps the client through any one of a plurality of menus capable of facilitating the client request 16, or may utilize a menu selection system integrated for use with a touch tone telephone.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to have said contact-me mode notifying a customer concierge and contacting said user through said push notification requesting further information from said user, said further information requested of said user consisting of said user's desired method of further communication as suggested in Watrous in the system taught by the combination of Cooper, Cox, Britt, and Ruppelt in order communicate directly with a live-customer service representative, or communicate with a voice recognition software program that’s capable of facilitating the maintenance request (as suggested in [0038] of Watrous).

Regarding claim 19, Cooper discloses a method for a user to schedule a service call for equipment using an IOT device ([0014] The invention of the present disclosure is that of a system and method of providing more efficient, customized technical support services to its users, providing users with the assurance that any number of devices, appliances and the like connected on an information or telecommunications network (referred to herein as a "network" or "IoT") will be maintained and serviced in accordance with preset, user-defined policies tangibly stored within a programmable database accessible to users via a user interface, which 11may comprise a single push-button that activates a service request process or a provisioned application that allows for additional control over service activation.), said method comprising: 
providing an IOT button with a unique ID (fig.  1 support device 107; [0014] and [0019] teaches a support device 107 comprising an button (i.e. “IOT button”)). [0018] the system enables its authorized users to initiate service requests for device on the IoT with the push of a button, or by providing additional details as discussed below. [0008] and [0015] In one embodiment of the present invention, at least one database contains information on an inventory of an IoT, including, for example, a unique identifier for each thing on the network), said IOT button capable communicating with an internet-connected device (fig.1 illustrates the support device 107 communicating thru the internet 106.); 
said user deciding a priority for said service call; said IOT button having a first mode being a high-priority mode, a second mode being a low-priority mode, and a third mode being a contact-me mode; said user activating said IOT button according to one of said corresponding methods to indicate a priority for said service call so that IOT button to communicates with said internet-connected device to indicate said priority for said service call in one of three modes, a first mode being a high-priority mode, a second mode being a low-priority mode, and a third mode being a contact-me mode ([0014] a single push-button that activates a service request process or a provisioned application that allows for additional control over service activation. [0018] Overall, the system enables its authorized users to initiate service requests for device on the IoT with the push of a button, or by providing additional details as discussed below. [0019] when executed by a processor cause the processor to receive "event information" from a support device 107 in response to user activation of the support device 107, e.g., by pressing a button. In one embodiment, the event information comprises the location of at least one device on the IoT to be repaired, updated or serviced, including its identity, location and the nature (i.e. “mode”) of the service needed. [0020] The dispatch service module 104 comprises a software application residing on a non-transitory computer-readable medium, tangibly storing computer program instructions, which when executed by a processor cause the processor to initiate an alert that is transmitted through the application program interface 105 over the Internet 106 such that the alert reaches the appropriate support provider (e.g. “third mode being a contact-me mode”), a help desk technician capable of servicing one or more devices on the IoT remotely (i.e. “a second mode being a low- priority mode”), a field service provider as may be required to visit the site of the affected device and perform service on the physical device (i.e. “a first mode being a high-priority mode”), or the device itself in cases, for example, where the device is a computer in need of application patching and the necessary testing is provisioned on a network environment in communication with the device.); 
said IOT button communicating said unique ID and said mode to a parent application through said internet-connected device ([0017] A connected support device 107 may initiate a service request over the Internet 106 or like network and application program interface 105, triggering the policy service module 103 to cause a processor (not shown) to access the database 102 to determine the device to be repaired and any rules associated with servicing the device. [0015] The at least one database contains information regarding the IoT, the devices on the network, the services desired, the specific manner in which the services are to be provided and network credentials necessary to access the IoT to locate and identify devices on the network to be serviced, such as by a unique Internet protocol (IP) address.); 
said parent application locating information about said user's equipment using said unique ID ( [0017] Referring to FIG. 1, a representative system architecture 100 according to one embodiment is shown. In this embodiment, a database 102 or equivalent data repository residing on at least one server 101 or equivalent storage medium is in communication with at least one software module (i.e. “parent application” ), also tangibly stored on the at least one server 101 or equivalent. In this embodiment, the at least one software module comprises a policy service module 103 and dispatch service module 104, each being in communication with a network such as the Internet 106 through an application program interface 105. A connected support device 107 may initiate a service request over the Internet 106 or like network and application program interface 105, triggering the policy service module 103 to cause a processor (not shown) to access the database 102 to determine the device to be repaired and any rules associated with servicing the device. [0019] Continuing with the embodiment of FIG. 1, the policy service module 103 comprises a software application residing on a non-transitory computer-readable medium, tangibly storing computer program instructions, which when executed by a processor cause the processor to receive "event information" from a support device 107 in response to user activation of the support device 107, e.g., by pressing a button. In one embodiment, the event information comprises the location of at least one device on the IoT to be repaired, updated or serviced, including its identity, location and the nature of the service needed. [0020] the dispatch service module 104 comprises a software application residing on a non-transitory computer-readable medium, tangibly storing computer program instructions, which when executed by a processor cause the processor to initiate an alert that is transmitted through the application program interface 105 over the Internet 106 such that the alert reaches the appropriate support provider, such as a help desk technician capable of servicing one or more devices on the IoT remotely, a field service provider as may be required to visit the site of the affected device and perform service on the physical device, or the device itself in cases, for example, where the device is a computer in need of application patching and the necessary testing is provisioned on a network environment in communication with the device). 
However Cooper does not expressly disclose the equipment is specifically HVAC equipment.
	Cox, from a similar field endeavors, abstract teaches a system and method include a monitoring system that monitors operating parameters of an HVAC system at a customer location and that generates an alert or service request based on the operating parameters. [0048] teaches a home monitoring system  is equally applicable to various types of equipment, such as electrical systems, lighting systems, plumbing systems, appliances, electronic equipment, and the like, and is not limited to only HVAC systems.   
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention that one of ordinary skill in the art could have substituted the appliance for an HVAC system, and the results of the substitution would have been predictable.
However Cooper in view of Cox does not expressly disclose pairing said IOT button to said internet-connected device. Although fig.1 illustrates the support device 107 communicating thru the internet 106.
	Britt, from a similar field of endeavor, teaches pairing said IOT button to said internet-connected device ([0017] and [0036] IoT devices 101-105 (e.g. “IOT button”) may initially be paired to the IoT hub 110 (e.g. “internet-connected device”)).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to pair said IOT button to said internet-connected device as taught by Britt in the system taught by Cooper in view of Cox in order enable each of the local communication channels (as suggested in fig. 1 and [0017] of Britt).
Although [0020] of Cooper teaches the dispatch service module 104 comprises a software application residing on a non-transitory computer-readable medium, tangibly storing computer program instructions, which when executed by a processor cause the processor to initiate an alert that is transmitted through the application program interface 105 over the Internet 106 such that the alert reaches the appropriate support provider, such as a help desk technician capable of servicing one or more devices on the IoT remotely, a field service provider as may be required to visit the site of the affected device and perform service on the physical device, or the device itself in cases, for example, where the device is a computer in need of application patching and the necessary testing is provisioned on a network environment in communication with the device. 
Ruppelt, from a similar field of endeavor, teaches placing a temporary marker in a scheduling calendar if said first mode or said second mode is activated, said temporary marker including a proposed time for said service call, contacting said user of said temporary marker through a push notification (figs. 3-5; abstract: The system is desirably accessible over the Internet by a customer using a Web browser wherein an interactive screen prompts the user and suggests product information and a nature of the problem. The system desirably obtains and provides to the user a schedule of available appointments for a manufacturer's factory service based on the product and customer information and location of the product. Where factory service is not available in the locality of the user, the system obtains and provides one or more local manufacturer authorized service providers. After selection of a service provider by the user, available appointments are provided. The user selects and confirms one of the appointments. Col 5 ln 29-60: The user selects, e.g., clicks on, using a mouse or other pointing device, one of the available blocks or time slots. Thereafter, the scheduling process is continued by selecting or clicking on a button 530 to send the selection from computing unit 140 (FIG. 1) to computing unit 120 (FIG. 1) (step 275, "Receive Selected Appointment"). One example of a confirmation screen 600, as shown in FIG. 6, is then displayed, which notes that a factory service technician will be out to service the appliance on the chosen date during the chosen time. At this point, a service call is not yet scheduled (i.e. “temporary marker”). The user affirmatively confirms the appointment for the service call by selecting or clicking on a confirm service call button 630. This requires the user to take a positive action to confirm the service call for the available time slot and the estimated fees.); and said parent application selecting a technician and a placing a temporary date placeholder in said technician's calendar (see figs. 3-5, abstract, and Col 5 ln 29-60 as taught above). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to place a temporary marker in a scheduling calendar if said first mode or said second mode is activated, said temporary marker including a proposed time for said service call, contacting said user of said temporary marker through a push notification, and said parent application selecting a technician and a placing a temporary date placeholder in said technician's calendar as suggested by Ruppelt in the system taught by Cooper in view of Cox, Britt in order enable a homeowner to schedule a service call for repair of a home appliance (as suggested in col 1 ln 31-37 of Ruppelt).
Although Ruppelt col 6 ln 8-24 teaches it will be appreciated by those skilled in the art that the special instructions may allow a user to select from a list or plurality of different special instructions and include the ability to obtain a preferred telephone number for contact or paging prior to the scheduled appointment.
Furthermore, Watrous, from the field of home repair, teaches notifying a customer concierge if said third mode is activated, contacting said user through said push notification requesting further information from said user ([0023] As shown in to FIG. 1, the communication network 14 may receive a client request 16, such as an inspection, certification or repair request. The client request 16 generally originates from a homeowner, a realtor, a seller, a lender or an insurer. The communication network 14 routes the client request 16 to the database 12. The database 12 is configured to receive and handle the client request 16. In this regard, the database 12 determines how to appropriately route the client request 16 within the roof maintenance system 10. [0038] Any one of a variety of communication means known in the art may be used to facilitate the communication between and among the database 12, the client request 16 and the contractors associated with the maintenance system 10. As shown in FIG. 1, such communication may be across a plain old telephone service (POTS) 18, through a data network 20, or over a cellular network 22 ). The POTS network 18 is specifically designed to facilitate voice communications over a landline telephone or other VoIP voice or data network. The client may communicate directly with a live-customer service representative over the POTS network 18, may communicate with a voice recognition software program that steps the client through any one of a plurality of menus capable of facilitating the client request 16, or may utilize a menu selection system integrated for use with a touch tone telephone.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to notify a customer concierge if said third mode is activated, contacting said user through said push notification requesting further information from said user as suggested in Watrous in the system taught by the combination of Cooper, Cox, Britt, and Ruppelt in order communicate directly with a live-customer service representative, or communicate with a voice recognition software program that’s capable of facilitating the maintenance request (as suggested in [0038] of Watrous).
However the combination of Cooper, Cox, Britt, Ruppelt and Watrous does not disclose each of said modes having a corresponding method of activating said IOT button, wherein each said corresponding method of activating said IOT button is unique.
Michaud, from the field of selective, teaches a plurality of modes and each of said modes having a corresponding method of activating said button, wherein each said corresponding method of activating said IOT button is unique ([0156]-[0157] teaches a quick press on the button 304 performs a communication check and battery status update (e.g. “first mode”). Holding down the button 304 for an extended period of time or multiple presses of the button 304 during a short period of time is used to trigger an emergency message (e.g. “second mode”). Holding down the button 304 for an extended period of time shall remove this condition (e.g. “third mode”). ). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to have a corresponding method of activating said button for each of said modes, wherein each said corresponding method of activating said IOT button is as suggested by Michaud [0157]).

Regarding claim 20,  Cooper, Cox, Britt, Ruppelt, Watrous and Michaud discloses the method of claim 19, wherein said method of activating said IOT button in said high-priority mode is a single short press of said IOT button, said method of activating said IOT button in said low-priority mode is a rapid double pressing of said IOT button, and said method of activating said IOT button in said contact-me mode is a semi-long holding press of said IOT button (see Copper [0015]-[0020] and [0023] as recited above. Also see Michaud [0157] as recited above).


Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 20200065180 A1) in view of Cox et al. (US 20150302414 A1), Britt et al. (US 20160150021 A1), Ruppelt et al. (US 7664667 B1) and Michaud et al. (US 20150145649 A1)

Regarding claim 13, Cooper discloses a method of scheduling service for equipment over the internet ([0014] The invention of the present disclosure is that of a system and method of providing more efficient, customized technical support services to its users, providing users with the assurance that any number of devices, appliances and the like connected on an information or telecommunications network (referred to herein as a "network" or "IoT") will be maintained and serviced in accordance with preset, user-defined policies tangibly stored within a programmable database accessible to users via a user interface, which may comprise a single push-button that activates a service request process or a provisioned application that allows for additional control over service activation.) comprising: 
associating said IOT device to a corresponding customer account at a service provider ([0017] Referring to FIG. 1, a representative system architecture 100 according to one embodiment is shown. In this embodiment, a database 102 or equivalent data repository residing on at least one server 101 or equivalent storage medium is in communication with at least one software module, also tangibly stored on the at least one server 101 or equivalent. In this embodiment, the at least one software module comprises a policy service module 103 and dispatch service module 104, each being in communication with a network such as the Internet 106 through an application program interface 105. A connected support device 107 may initiate a service request over the Internet 106 or like network and application program interface 105, triggering the policy service module 103 to cause a processor (not shown) to access the database 102 to determine the device to be repaired and any rules associated with servicing the device. [0014] and [0019] teaches a support device 107 comprising an button (i.e. “IOT button”)). [0018] the system enables its authorized users to initiate service requests for device on the IoT with the push of a button, or by providing additional details as discussed below. [0008] and [0015] In one embodiment of the present invention, at least one database contains information on an inventory of an IoT, including, for example, a unique identifier for each thing on the network); 
said customer deciding a priority for scheduling said service; said IOT device having a first mode being a high-priority mode, a second mode being a low-priority mode, and a third mode being a contact-me mode; when said customer activates said IOT device, said IOT device contacts said service provider and communicates said mode of said IOT device to indicate said [0014] a single push-button that activates a service request process or a provisioned application that allows for additional control over service activation. [0018] Overall, the system enables its authorized users to initiate service requests for device on the IoT with the push of a button, or by providing additional details as discussed below. [0019] when executed by a processor cause the processor to receive "event information" from a support device 107 in response to user activation of the support device 107, e.g., by pressing a button. In one embodiment, the event information comprises the location of at least one device on the IoT to be repaired, updated or serviced, including its identity, location and the nature (i.e. “mode”) of the service needed. [0020] The dispatch service module 104 comprises a software application residing on a non-transitory computer-readable medium, tangibly storing computer program instructions, which when executed by a processor cause the processor to initiate an alert that is transmitted through the application program interface 105 over the Internet 106 such that the alert reaches the appropriate support provider (e.g. “third mode being a contact-me mode”), a help desk technician capable of servicing one or more devices on the IoT remotely (i.e. “a second mode being a low- priority mode”), a field service provider as may be required to visit the site of the affected device and perform service on the physical device (i.e. “a first mode being a high-priority mode”), or the device itself in cases, for example, where the device is a computer in need of application patching and the necessary testing is provisioned on a network environment in communication with the device.).
However Cooper does not expressly disclose the equipment is specifically an HVAC system.
	Cox, from a similar field endeavors, abstract teaches a system and method include a monitoring system that monitors operating parameters of an HVAC system at a customer 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention that one of ordinary skill in the art could have substituted the appliance for an HVAC system, and the results of the substitution would have been predictable.
However Cooper in view of Cox does not expressly disclose pairing said IOT button to said internet-connected device. Although fig.1 illustrates the support device 107 communicating thru the internet 106.
	Britt, from a similar field of endeavor, teaches pairing said IOT button to said internet-connected device ([0017] and [0036] IoT devices 101-105 (e.g. “IOT button”) may initially be paired to the IoT hub 110 (e.g. “internet-connected device”)).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to pair said IOT button to said internet-connected device as taught by Britt in the system taught by Cooper in view of Cox in order enable each of the local communication channels (as suggested in fig. 1 and [0017] of Britt).
However the combination of Cooper, Cox and Brit does not expressly disclose said service provider selects a qualified technician and reviews said qualified technician's calendar to locate available times to schedule said service, said service provider selects one of said available times and contacts said customer through a push notification to set said temporary placeholder in a calendar at said service provider; if said customer responds to said push notification and agrees 
Ruppelt, from a similar field of endeavor, teaches a service provider selects a qualified technician and reviews said qualified technician's calendar to locate available times to schedule said service, said service provider selects one of said available times and contacts said customer through a push notification to set said temporary placeholder in a calendar at said service provider; if said customer responds to said push notification and agrees to said available time, said temporary placeholder becomes a permanent placeholder; if said customer responds to said push notification and rejects said available time, said service provider responds with alternate available times (figs. 3-5; abstract: The system is desirably accessible over the Internet by a customer using a Web browser wherein an interactive screen prompts the user and suggests product information and a nature of the problem. The system desirably obtains and provides to the user a schedule of available appointments for a manufacturer's factory service based on the product and customer information and location of the product. Where factory service is not available in the locality of the user, the system obtains and provides one or more local manufacturer authorized service providers. After selection of a service provider by the user, available appointments are provided. The user selects and confirms one of the appointments. Col 5 ln 29-col 6 ln 7: The user selects, e.g., clicks on, using a mouse or other pointing device, one of the available blocks or time slots. Thereafter, the scheduling process is continued by selecting or clicking on a button 530 to send the selection from computing unit 140 (FIG. 1) to computing unit 120 (FIG. 1) (step 275, "Receive Selected Appointment"). One example of a confirmation screen 600, as shown in FIG. 6, is then displayed, which notes that a factory service technician will be out to service the appliance on the chosen date during the chosen time. At this point, a service call is not yet scheduled (i.e. “temporary marker”). The user affirmatively confirms the appointment for the service call by selecting or clicking on a confirm service call button 630. This requires the user to take a positive action to confirm the service call for the available time slot and the estimated fees. Desirably, a notification screen (not shown) may be displayed in response to selecting button 630, in which the appointment is set as unavailable and identified as being confirmed (step 280, "Confirm Scheduled Appointment/Set Selected Appointment As Unavailable) and that a factory service technician will be out to service the appliance on the selected date during the selected time slot. Thereafter, notification is made to the factory service provider via access to computing environment 100 or via facsimile or e-mail, etc. of the user's confirmed appointment (step 285 "Notify Service Provider"). As noted above, if during the service call at the user's home, the user decides not to repair the appliance, the user would only be required to pay the fee for having the service technician making the visit to the home.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to have the service provider select a qualified technician and reviews said qualified technician's calendar to locate available times to schedule said service, said service provider selects one of said available times and contacts said customer through a push notification to set said temporary placeholder in a calendar at said service provider; if said customer responds to said push notification and agrees to said available time, said temporary placeholder becomes a permanent placeholder; if said customer responds to said push notification and rejects said available time, said service provider responds with alternate available times as suggested by Ruppelt in the system taught by Cooper in view of Cox and Britt as suggested in col 1 ln 31-37 of Ruppelt).
However the combination of Cooper, Cox, Britt, and Ruppelt does not disclose each of said modes having a corresponding method of activating said IOT button, wherein each said corresponding method of activating said IOT button is unique.
Michaud, from the field of selective, teaches a plurality of modes and each of said modes having a corresponding method of activating said button, wherein each said corresponding method of activating said IOT button is unique ([0156]-[0157] teaches a quick press on the button 304 performs a communication check and battery status update (e.g. “first mode”). Multiple presses of the button 304 during a short period of time (i.e. “rapid double pressing”) is used to trigger an emergency message (e.g. “second mode”). Holding down the button 304 for an extended period of time shall remove this condition (e.g. “third mode”). ). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to have a corresponding method of activating said button for each of said modes, wherein each said corresponding method of activating said IOT button is unique as suggested by Michaud in the system taught by the combination of Cooper, Cox, Britt, and Ruppelt in order to perform a particular mode of operation (as suggested by Michaud [0157]).

Regarding claim 14, Cooper, Cox ,Britt, Ruppelt and Michaud discloses the method of claim 13, wherein said method of activating said IOT button in said high-priority mode is a single short press of said IOT button, said method of activating said IOT button in said low-priority mode is a rapid double pressing of said IOT button, and said method of activating said see Copper [0015]-[0020] and [0023] as recited above. Also see Michaud [0157] as recited above).

Regarding claim 15, Cooper, Cox ,Britt, Ruppelt and Michaud discloses the method of claim 14, wherein said IOT device activates in a contact-me mode, said service provider contacts a customer concierge to contact said customer ([0020] of Cooper teaches the dispatch service module 104 comprises a software application residing on a non-transitory computer-readable medium, tangibly storing computer program instructions, which when executed by a processor cause the processor to initiate an alert that is transmitted through the application program interface 105 over the Internet 106 such that the alert reaches the appropriate support provider (e.g. “contact-me mode”). Also Ruppelt col 6 ln 8-24 teaches it will be appreciated by those skilled in the art that the special instructions may allow a user to select from a list or plurality of different special instructions and include the ability to obtain a preferred telephone number for contact or paging prior to the scheduled appointment.).

Regarding claim 16, Cooper, Cox ,Britt, Ruppelt and Michaud discloses the method of claim 13, wherein said IOT device connects to said internet over Wi-Fi (Britt [0019] the IoT hub 110 may include a WiFi radio to establish a WiFi connection through a WiFi access point or router 116 which couples the IoT hub 110 to the Internet (e.g., via an Internet Service Provider providing Internet service to the end user). [0024] each of the IoT devices 101-105 may be interconnected with the IoT hubs 110-111 using any type of local network channel such as WiFi, Ethernet, PLC, or Bluetooth LE, to name a few.).

Cooper [0026] A user interface 301 may be a simple push-button or an application installed on a laptop computer, smartphone or the like, enabling additional control over the service request, such as but allowing the user to identify the device in need of repair and the nature of the repair to be executed. Once a request is initiated and transmitted to a system of the present invention, an optional approval 302 may be authorized and a ticket 303 generated so the service can be dispatched and a process flow 200 executed.).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to new combination of references including new prior art, Michaud et al. (US 20150145649 A1), being used in the current rejection.  The new grounds of rejection are necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684        

							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684